      Case 1:18-cv-01553-CMH-JFA Document 1-2 Filed 12/16/18 Page 1 of 1 PageID# 10

                                    IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 76.106.123.155

ISP: Comcast Cable
Physical Location: Alexandria, VA



Hit Date UTC           File Hash                                           Title
10/25/2018 15:24:26    68F96643E9404B9AA22F1D7582A455DCCAE1A64D            Sticky and Sweet

10/25/2018 15:21:08    96330257F498E269F8A16CD0BA047875D56D31CE            Invitation For Three

10/25/2018 15:15:30    BCC6142F2347A53D8491834CCD2AE9C8DF7E816A            A Walk To Remember

10/25/2018 15:11:51    6328B208498C109D6EFC9A77581474694711F92B            Afternoon Rendezvous

10/25/2018 15:10:05    5579D13FB4FE16670C775BB7315F93F0A56F3B2B            Party Of Three

10/25/2018 15:04:55    C1185F1C2B8B4A03128C0C2159808646C4477926            A Long Time Cumming

10/25/2018 15:04:41    7B12F64D5C9267691D14DDAB2E0836AAC434F356            Ticket To Bliss

06/01/2018 02:12:10    1DC18694AC7C4137ED000A3C9F62EC4518FE642D            Friends With Benefits

05/30/2018 22:17:03    C53C650C4222A7EFBE1BCC5DC66055029AD2B11B            The Duchess

05/30/2018 21:16:41    42E9768B7D94979BD9F128F6859E86F9FD41351D            Little Liza Dawn

05/30/2018 21:15:58    B002F3E3AA48C55EC5681ADDBB77C07A374F2FAB            Stripshow Sex

05/30/2018 21:12:49    E5C78C734F02C09CF522386C609A75189513EAD4            Blowjob or Blowfish

05/30/2018 21:12:11    99168B20226BDD6884C961109D642BFFDF06ACB9            Honeymoon Sex

05/30/2018 21:03:08    A115A6AF8875CC617928830D563DCFDFAB27A232            Double Agents

05/30/2018 21:01:14    F0495A5B060C575AF6D0BA48CB46EB66F2CDB28F            Tight Wet Explosion

05/30/2018 20:58:18    57E5622945AF220469CE654C6218E48352F065BA            Slippery When Wet

05/30/2018 20:57:30    04905C6141CEF19D5D96BD6E86D055ACDD6FC372 Sex With A Mermaid

05/30/2018 20:53:49    E29D753F860FE87DDE8DBB0E09FAEDF14208095D            Deeper and Deeper


Total Statutory Claims Against Defendant: 18




                                                    EXHIBIT A
EVA441
